                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


SARAH FOLSE, et al.,

                           Plaintiffs,

v.                                               CIVIL ACTION NO. 2:19-cv-00096

BOSTON SCIENTIFIC CORPORATION,

                           Defendant.


                     MEMORNANDUM OPINION AND ORDER

      Pending is Defendant Boston Scientific Corporation’s Motion to Dismiss with

Prejudice, filed May 7, 2019. [ECF No. 8]. In the Motion, defendant seeks dismissal

of plaintiffs’ case with prejudice because plaintiffs improperly filed this action directly

into the MDL after the court had ended this procedure. Plaintiffs oppose the motion,

argue that it should be denied, and, in the alternative, assert that this action should

instead be transferred to the Western District of North Carolina or that any dismissal

be without prejudice.

      Because defendant has filed a notice of appearance in the case, thereby

answering the short form complaint and making an appearance and because the court

has already entered a scheduling order in this case which it expects the parties to

follow, the court ORDERS that Defendant’s Motion [ECF No. 8] is DENIED.
      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                      ENTER:      June 11, 2019




                                        2
